Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
2.	Claims 16, 19, 21-22 and 31-35 were amended in the response filed January 12, 2021.  Claims 1-15 and 27-30 are canceled. Claims 16-26 and 31-35 are currently pending and the subject matter of the instant Office action.

Specification
3.	The request to provide sequence identifiers for the sequences listed on p. 5, lines 4-5 and 9-10 of the original specification filed 6/18/19 is withdrawn in response to Applicant’s assertion that the recited sequences in the specification and the claimed sequences are all limited to D-amino acid sequences and D-amino acid peptides; and thus Applicant is not required to provide sequence identifiers and sequence listing for the sequences listed on p. 5, lines 4-5 and 9-10 of the specification filed 6/18/19 in view of MPEP 2422.01 or 37CFR1.821 (a)(2). 
	
EXAMINER’S AMENDMENT/COMMENT
4.	Applicant’s amendment to the claims filed January 12, 2021 have been entered. Applicant’s remarks filed April 2, 2021 are acknowledged. The Sequence Listing and the amendment to the specification submitted on 7/13/20 have been entered. 
Claims 16-26 and 31-35 are allowable.  


6.	Claims 16-26 and 31-35 are allowed.  Claims 16-26 and 31-35 were renumbered as claims 1-16 respectively.

7.	The title was changed to “METHODS OF TREATING CHRONIC AND NEUROPATHIC PAIN MEDIATED BY N-TYPE NEURONAL CALCIUM CHANNELS USING D-ENANTIOMERIC PEPTIDES”.

Reasons for Allowance

8.	The following is an examiner's statement of reasons for allowance: Claims 16-26 and 31-35 are allowed because the use of RD2 (SEQ ID NO: 1) and D3 (SEQ ID NO: 2) for inhibiting N-type neuronal calcium channels (NCCs) or reducing the release of neurotransmitter or pain mediated by N-type NCCs in the claimed methods sets forth a specific claim limitation clearly present in the allowed claim which is neither taught nor suggested by the prior art as a whole, either alone or in combination. 

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Chang-Yu Wang
April 10, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649